Title: From Benjamin Franklin to John Ross, 28 August 1780
From: Franklin, Benjamin
To: Ross, John


Sir,Passy, Augt. 28. 1780.
I received yesterday your favour of the 23d. proposing a Ship to be freighted for our Goods. I some time since put that Business into the Hands of M. Williams, who has agreed for a Ship accordingly, that is large enough to take all we have to send. He will inform you of the Particulars. I am nevertheless thankful to you for your Obliging Attention to this important Business; and am, with great Esteem, Sir, your &c.
M. Ross
